Review is ordered on the court's own motion. The issues to be briefed and argued are limited to the following: (1) Did the Court of Appeal err in holding that principles of constitutional due process and equal protection require consideration of a criminal defendant's ability to pay in setting or reviewing the amount of monetary bail? (2) In setting the amount of monetary bail, may a trial court consider public and victim safety? Must it do so? (3) Under what circumstances does the California Constitution permit bail to be denied in noncapital cases? Included is the question of what constitutional provision governs the denial of bail in noncapital cases-article I, section 12, subdivisions (b) and (c), or article I, section 28, subdivision (f)(3), of the California Constitution -or, in the alternative, whether these provisions may be reconciled. For the purposes of briefing and oral argument, the District Attorney of the City and County of San Francisco is deemed the petitioner in this court. ( Cal. Rules of Court, rule 8.520(a)(6).) The request for an order directing depublication of the opinion in the above-entitled appeal is denied.